954 A.2d 569 (2008)
Sara Zalewski CREE, Petitioner
v.
WEST PENN ALLEGHENY HEALTH SYSTEM, INC., Forbes Regional Hospital, Almar Radiologists, Inc., and Maureen M. Bidula, M.D., Respondents.
No. 564 WAL 2007.
Supreme Court of Pennsylvania.
July 15, 2008.

ORDER
PER CURIAM.
AND NOW, this 15th day of July, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
(1) When a plaintiff has failed to file a timely certificate of merit pursuant to Pa. R.C.P. 1042.3 and files a petition to open a resulting judgment of non pros pursuant to Pa.R.C.P. 3051, should a court's scope of inquiry be limited to the facts alleged in the petition to open or should such inquiry extend to expert reports procured for purposes of filing a certificate of merit?